Judgment reversed On the law and facts, with costs, and complaint dismissed, with costs, OB. the ground that the finding of the jury of freedom from contributory negligence on the part Of the plaintiff is contrary tó and against the weight of the evidence. All concur, Taylor, J,, also OB the further ground that there was a failure to establish negligence on the part of the defendant in view Of the Use that the plaintiff was making of the property at the time of the mishap, (Aubrey v. McCarthy, 217 App. Div. 492; Murtha v. Ridley, 196 id. 61; Walsh v. Frey, 116 id. 527.) (The judgment awarded damages against a landlord for personal injuries received in a fall from a porch,) Present — Sears, P, J,, Taylor, Edgdomb, Crosby and Lewis, JJ.